Title: To George Washington from Charles-Malo-François, comte de Lameth, 25 January 1782
From: Lameth, Charles-Malo-François, comte de
To: Washington, George


                  
                     Sir,
                     Williamsburg jannuary the 25th 1782.
                  
                  I Received With an unspeakable pleasure, and gratitude the letter Which your excellency has been pleased to honour me with. the value I set on the precious Proof of your esteem is Such as to make me look on that reward as very above my Service, but if I Recover the use of my limbs, as I hope it, how eagerly Shall I Come Back, in order to endeavour to render myself worthy of it, and prove to your Excellency that my attachement to the Country Which you So gloriously deffend is equal to my most grateful Acknowledgement, my Profound respect, and to the admiration with which I have the honour to be, Sir, of your excellency the most humble and most obedient Servant 
                  
                     Le chr charles de Lameth
                     
                  
               